GIFFEN, P. J.
An action under Gen. Code 3719, to recover from a city compensation for a turnpike included within the corporate limits, is under the code, not local, but transitory in character, and must be brought in the county where the defendant resides or may be summoned. The defendant in error is situated partly in two counties, but has its situs in Clermont county, where it must be sued in such action. Fostoria v. Fox, 60 Ohio St. 340 [54 N. E. Rep. 370].
Judgment affirmed.
Smith and Swing, JJ., concur.